DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on November 23, 2021.
Claims 4, 10, 12, 15 and 18 have been previously cancelled. Claims 6, 9 have been cancelled based on the current amendment. Claims 1-3, 5, 7-8, 11, 13-14, 16-17, and 19-26 are currently pending in the application, and are considered in this Office action, with claims 1-3, 5, 7, 11, 13-14, 16-17, 19-23, 25 amended, and new claim 26 added.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment to claims 5, 7, 11, 14, 16, 17, 20, and 26 was given in a telephone interview with Applicant’s representative Minseung Ahn on January 10, 2022.
Please amend the claims as follows: 


5.	(Currently Amended) The control device of claim 1, wherein the control module is further configured to:
determine (i) a target driving condition among the driving conditions, (ii) a target driving speed among the driving speeds, and (iii) a target performance result among the performance results


Claim 7 is rewritten as follows:
7. (Currently Amended) The control device of claim 5, wherein the control module is further configured to:
determine a washing condition corresponding to the target driving condition and the target driving performance result


Claim 11 is rewritten as follows:
11. (Currently Amended) The control device of claim 1, the control module is further configured to:
after the washing cycle performed based on the target waveform, determine result information comprising a driving condition, a driving speed, a driving pattern, [[the]]a driving waveform, [[and ]]a performance result, and a performance result score corresponding to the washing cycle; and


Claim 14 is rewritten as follows:
14.	(Currently Amended) The laundry treating apparatus of claim 13, wherein the controller is further configured to:
determine (i) a target driving condition among the driving conditions, (ii) a target driving speed among the driving speeds, and (iii) a target performance result among the performance results


Claim 16 is rewritten as follows:
16. (Currently Amended) The laundry treating apparatus of claim 14, wherein the controller is further configured to:
determine a washing condition corresponding to the target driving condition and the target performance result


Claim 17 is rewritten as follows:
17. (Currently Amended) The laundry treating apparatus of claim 13, wherein the controller is further configured to:
a driving waveform, a performance result, and a performance result score corresponding to the washing cycle; and
update the driving information by storing the result information in the driving information.

Claim 20 is rewritten as follows:
20. (Currently Amended) The control method of claim 19, wherein determining the target waveform comprises:
determining (i) a target driving condition among the driving conditions, (ii) a target driving speed among the driving speeds, and (iii) a target performance result among the performance results


Claim 26 is rewritten as follows:
26. (Currently Amended) The control method of claim 19, further comprising:
after performing the washing cycle based on the target waveform, determining result information comprising a driving condition, a driving speed, [[the]]a driving waveform, a performance result, and a performance result score corresponding to the washing cycle; and 


Allowable Claims
Claims 1-3, 5, 7-8, 11, 13-14, 16-17, and 19-26 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Buendia (US 2013/0160216 A1), Dokonal (US 2014/0189959 A1), and Wegerich (US 2001/0049590 A1), fails to teach or render obvious a controller configured to determine a similarity level between each of the driving waveforms included in the driving information and the driving waveform detected during the test drive, identify a plurality of target waveforms among the driving waveforms having the similarity level that is greater than or equal to a reference similarity level, determine a target waveform having a highest performance result score based on at least one of power consumed, a total time spent, an amount of water consumed, and a degree of washing of laundry, and control the motor part to perform the washing cycle based on the target waveform, as in the context of claims 1 and 13, or a corresponding control method, as in the context of claim 19. Such configuration allows to determine a control pattern which ensures a maximum performance of the washing cycle. See Applicant's US PGPUB 2019/0136432 A1 at para [0206].
Claims 2-3, 5, 7-8, 11, 14, 16-17, and 20-26 are allowed as they are dependent upon allowed claims 1, 13, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711